TEIC,*~-~ORNEP            GENERAL
                            OPTEXAS
 GERALD C. MANN            AUST-IN    11.TEXAS
 3&%szwa-
ATI-ORNEY Geaw!xzAL
                                                     March 14, 1939



     Dr. H. (2.Towle, President
     Ttixas~.Stat.6
                 Board of axaminers
     in Optometry
     Snyder, Texas
     Dear Sir:                        Opinion No. O-392
                                      Re: Authority of Board of Examiners
                                          to return renewal license fees.
     Your request for an opinion as to whether the Board of Examiners
     in Optometry has authority to refund renewal license fees has been
     received by this Department.
     We have examined the statutes relating to Optometry and do notfind
     any authority fdr the Board to refund license fees paid in ad-
     vanae. The necessitous circumstances of the widow or family of the
     deceased do not authorize the Boardsto refund the license fee in
     the absence of some authority for such action. We are unable to
     find any other authority for the refunding of a renewal license
     fee by your Board.
     Where there Is no statutory provision existing before a license
     fee is collected which provides for its return or refund upon the
     happening of certain contingencies, no refund of such fees may
     be made, either by the Legislature or any other official of th6
     State gotiernnient.See Blttlok vs. City of El paso, 247 SW 892;
     Austin National Bank vs;Sheppard, 71 SW 242. See also Article
     3, Section 44 of.the Constitution of Texas.    _
     It is the opinion of this Department Chat your Board does not
     have the authority to refund the license fees after they have
     been paid.
                                   Very truly yours
                              ATTORNEY GENERAL OF TEXAS
                                                  ..,.._.
                              s/ Morris Rodg&s
     blR:AW/og
     APPROVED:               By      .~
     s/ Gerald C. Mann                           Morris Hodges
     ATTORNEY GENERAL OF TEXAi                       Assastant